258 Ga. 377 (1988)
369 S.E.2d 901
IN THE MATTER OF THOMAS E. NAVE.
SUPREME COURT DISCIPLINARY NO. 365
Supreme Court of Georgia.
Decided July 6, 1988.
William P. Smith III, General Counsel State Bar, George E. Hibbs, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
Thomas E. Nave was removed from the practice of law by Senior Appellate Judge Arnold Shulman sitting by designation on the Superior Court of DeKalb County. Nave was disbarred on the basis of his conviction for violation of oath of a public officer, a felony under Georgia law and a crime involving moral turpitude.
The superior court is empowered by the rules of this court to disbar an attorney convicted of a crime involving moral turpitude. Standard 66, Rule 4-102, Rules and Regulations of the State Bar of Georgia. Carpenter v. State, 250 Ga. 177 (297 SE2d 16) (1982).
Henceforth, the clerks of the various superior courts shall forward a certified copy of orders of disbarment to this court for confirmation in order that a centralized record of such dispositions may be maintained.
Judgment confirmed. All the Justices concur, except Hunt, J., not participating.